Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-18-00071-CR

                                      Victoria Isabella HALL,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR10261
                         Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: March 14, 2018

DISMISSED

           Pursuant to a plea-bargain agreement, Victoria Isabella Hall pled guilty to aggravated

assault with a deadly weapon and was sentenced to five years in prison and a $1500.00 fine in

accordance with the terms of her plea-bargain agreement. On January 19, 2018, the trial court

signed a certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Hall filed a notice of

appeal, the trial court clerk sent copies of the certification and notice of appeal to this court. See
                                                                                       04-18-00071-CR


id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification, has

been filed. See id. 25.2(d).

        “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to

appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the

punishment assessed by the court does not exceed the punishment recommended by the prosecutor

and agreed to by the defendant. See id. The clerk’s record does not include a written motion filed

and ruled upon before trial; nor does it indicate that the trial court gave Hall permission to appeal.

See id. The trial court’s certification, therefore, appears to accurately reflect that this is a plea-

bargain case and that Hall does not have a right to appeal. We must dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of the record.”

Id. 25.2(d).

        We, therefore, informed Hall that this appeal would be dismissed pursuant to Texas Rule

of Appellate Procedure 25.2(d), unless an amended trial court certification showing that Hall had

the right to appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1; Daniels

v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). No such amended trial court

certification has been filed. This appeal is, therefore, dismissed pursuant to Rule 25.2(d).

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-